On behalf of  the Government and the people of the Republic of San 
Marino, I join the unanimous tribute paid to you, 
Mr. Srgjan Kerim, on your election as President of the 
General Assembly at its sixty-second session by 
expressing my most sincere congratulations on your 
election to this high office. I am confident that you will 
be able to give new momentum to the process of 
renewal and reform of the United Nations. 
 In particular, I wish to express my gratitude and 
appreciation to the outgoing President, Her Excellency 
Sheikha Haya Rashed Al-Khalifa, who has carried out 
with determination and commitment an intense activity 
aimed at implementing the reform programme 
undertaken by the Secretary-General. 
 The Republic of San Marino is deeply concerned 
about the latest events in Myanmar and expresses its 
solidarity to the families of the victims. We hope that 
the violence will soon be stopped and a dialogue 
immediately re-established. 
 The Republic of San Marino firmly believes in 
the role and effectiveness of the entire structure of the 
United Nations, as well as in the process of progressive 
renewal of its main bodies, which is now more than 
ever necessary, given time, evolution and the need to 
best enhance the participation by the great family of 
the Member States in the management of the 
Organization. 
 A small country like San Marino gains 
considerable strength and legitimacy from the major 
international organizations in its efforts to make its 
voice heard regarding the great issues and main 
challenges of our time. We are still determined to play 
this role and will continue to fulfil the commitments 
undertaken, individually or in partnership with other 
countries, to affirm those principles of solidarity and 
the protection of rights, in which our history is rooted. 
 In this regard, we believe that forms of 
cooperation among small countries can prove 
undoubtedly useful to major projects and deliver 
positive and effective messages of multilateral 
cooperation, in a spirit of mutual belonging to an 
international community, albeit still characterized by 
large gaps. 
In this context, an example is the commitment 
taken by San Marino, together with a group of small 
European countries, in favour of a United Nations 
Children’s Fund project against HIV and destined for 
children living in Gabon. At the same time, the small 
countries are intensifying their contacts within the 
United Nations to adopt further joint intervention 
programmes, mainly of a humanitarian character. 
 The Republic of San Marino promotes and 
supports, with the strength of its millenary history of 
civilization, peace and respect for human rights, any 
call advanced at a national or international level 
entailing a moral and civil commitment to the 
affirmation of specific ideological and cultural 
identities, which, as is the case for San Marino, are 
based on the principles of peaceful coexistence and 
respect for others. 
 It is in this spirit that my country believes in and 
actively commits itself to the promotion of 
intercultural and interreligious dialogue, as a 
fundamental instrument to prevent tensions and 
conflicts arising from intolerance and to promote peace 
based on the principles of respect for fundamental 
human rights, justice and international cooperation. 
 During its six-month chairmanship of the 
Committee of Ministers of the Council of Europe, 
which ended last May, the Republic of San Marino 
based its activity on the promotion of a culture of 
tolerance and mutual understanding by organizing 
high-level meetings and debates aimed at fostering 
dialogue among cultures and religions. In this context, 
the conference organized last April in San Marino on 
the religious dimension of intercultural dialogue in 
Europe, a priority issue of the San Marino 
chairmanship, met with great success. This conference 
was attended by the representatives of the Council of 
Europe member countries, religious leaders belonging 
to the three major European monotheistic religions and 
experts from civil society. At the end of its work, the 
conference adopted a final document, which testifies to 
the wide range of this debate and marks a significant 
moment in the process undertaken by the Council of 
Europe to promote, stimulate and develop intercultural 
dialogue in Europe, with particular reference to its 
religious dimension. 
 Among the initiatives taken in the last few 
months on this issue, it is worth mentioning the 
meeting organized by the Permanent Mission of San 
Marino in New York on dialogue between religions, 
with the presence and participation of the Secretary-
General, the President of the General Assembly and 
representatives of more than 70 countries. 
 In line with its history of peace, which makes it 
an ideal place for meeting and mediation, the Republic 
of San Marino will coordinate, starting from next year, 
the future meetings of the Council of Europe on the 
religious dimension of intercultural dialogue. It is in 
this spirit that I will take part next week in the High-
level Dialogue on Interreligious and Intercultural 
Understanding and Cooperation for Peace, organized 
by the presidency of the General Assembly. 
 My country welcomes the adoption of this 
initiative, which further stresses the need for us to join 
our efforts in support of dialogue among cultures and 
religions, as an instrument to strengthen the climate of 
confidence indispensable to promote peace, prevent 
conflicts and combat the threat of discrimination, 
racism, violence and terrorism. 
 The Republic of San Marino is particularly 
sensitive to the issue of climate change, in the 
conviction that addressing this problem is an 
imperative for each member of the international 
community, called upon to take action and share 
common strategies to prevent and face situations of 
degradation and extreme emergency, which are 
becoming increasingly evident and require joint actions 
that can no longer be postponed. We are witnessing 
alarming phenomena that are deteriorating every 
element of the environment, mainly due to human 
activities. It is therefore necessary to develop 
alternative strategies, which can protect the climate 
from the increasingly serious threat posed to the entire 
ecosystem. 
 The San Marino Government has expressed its 
strong determination to progressively accede to the 
major international instruments, adopted in the 
framework of the United Nations, on environmental 
protection and gas emissions, from the Vienna 
Convention and Montreal Protocol thereto, to the 
Kyoto Protocol, in the awareness that the consequences 
of climate change are a serious obstacle to the 
achievement of the Millennium Development Goals. At 
a domestic level, San Marino is preparing legislation 
promoting new technologies based on renewable 
energy sources that will substantially modify the 
energetic and environmental habits of the entire 
country. 
 Just a few days ago, the Secretary-General 
organized a high-level event on climate change, which 
gave further momentum to the activity of our 
Governments. 
 It is worth reiterating that we take a strong stance 
against the death penalty on the basis of political and 
moral principles. Indeed, the death penalty denies the 
right to life, and we deem it a groundless deterrent, as 
do an increasing number of countries, which are 
progressively abolishing it from their legal systems. 
The Republic of San Marino expresses its satisfaction 
at the steps taken in this direction at a multilateral level 
and supports the new interregional initiative. We are 
convinced that by promoting first of all a moratorium, 
each and every country can gradually achieve a 
moderate attitude and eventually reach the decision to 
abolish the death penalty. 
 San Marino fully shares the commitment 
undertaken on a global scale to achieve the Millennium 
Development Goals and is ready to offer its own 
contribution and its partnership to eradicate endemic 
problems, by fully recognizing the fundamental rights 
of the most vulnerable groups of society, such as the 
elderly, women, children and disabled people. 
 In this regard, I would like to underline in 
particular the value of the action carried out by the 
United Nations in favour of social policies addressed to 
persons with disabilities, which has led to the adoption 
of the United Nations Convention on the Rights of 
Persons with Disabilities and its Optional Protocol. In 
this context, the Republic of San Marino was one of 
the first States to subscribe to these instruments. 
 To achieve these objectives, which were also 
among the main issues included in the programme of 
the recent chairmanship of the Committee of Ministers 
of the Council of Europe, my country has launched 
some awareness raising and effective intervention 
campaigns, such as the campaign on violence against 
women and in favour of children’s rights. 
 I wish to refer in particular to the protection of 
children’s rights, to which my country pays special 
attention, prompted by the conviction that only the 
mobilization of Governments and societies can save 
children all over the world from today’s sufferings and 
from enduring conditions of underdevelopment and 
poverty. My country has promoted legislative measures 
and solidarity initiatives with the precious contribution 
of institutions and civil society, and it commits itself at 
a political, moral and social level to providing any 
possible instrument of protection and guarantee in 
favour of minors. 
 It is in this spirit and in full agreement with the 
principles contained in the detailed study on violence 
against children, drafted by United Nations expert 
Paulo Sergio Pinheiro, that the Republic of San Marino 
will soon sign the Convention on the Protection of 
Children against Sexual Exploitation and Sexual 
Abuse, adopted by the Council of Europe and aimed at 
involving the States in the drafting and implementation 
of an international plan to prevent and counter these 
phenomena. 
 San Marino is fully aware of the need for the 
United Nations to maintain and strengthen its own 
structure by revitalizing the main bodies, to attain 
improved efficiency and progressive adjustment to a 
broader multilateral context. 
 In the light of the above and well aware of its 
status as a small country, San Marino is however 
intensifying its activities within the major international 
organizations. It has responsibly taken on the task of 
facilitator assigned to it and to Senegal by the 
President of the sixty-first session of the General 
Assembly in the revitalization process of this organ. 
 This task, performed by the San Marino 
Permanent Mission in New York, attributes to this tiny 
State a delicate and important role at an international 
level, which certainly represents a significant 
recognition of the work done since 1992 to the present 
and of the commitment with which the Republic 
participates in the life of the international community, 
with its renewed efforts to enhance dialogue and 
cooperation. 
 The objective of revitalizing the General 
Assembly is a priority in the reform and modernization 
process of the main bodies of the United Nations, since 
the General Assembly is the main representative and 
decision-making body of the Organization, where all 
States are permanent members and can and must play 
an important role by virtue of the principles of 
democracy and equal representation enshrined in this 
Organization. 
 The Republic of San Marino believes it necessary 
to strengthen the role of the General Assembly by 
enabling it to act efficiently and to cooperate with 
other statutory bodies in a more coordinated manner. In 
this regard, San Marino expresses the hope that, in 
order to fully support the activities of this body, which 
is responsible for the whole process of standardization 
and codification of international law, the international 
community will commit itself to increasingly receiving 
and implementing its resolutions. 
 At the same time, it reiterates the need to reach 
the broadest possible political agreement on the reform 
of the Security Council. This agreement should be the 
result of a concerted and open vision in view of any 
adjustments that may be required in the years to come. 
For many years, San Marino has constantly paid great 
attention to this issue of topical interest, because of its 
strategic and structural implications. In this regard, I 
believe that today the presidency of the General 
Assembly deserves our unanimous gratitude for its 
report, which represents an excellent basis to continue 
to consider this item on the agenda of the sixty-second 
session. 
 On behalf of a State, the Republic of San Marino, 
that has always based its peaceful coexistence with 
other States and the spirit of its profound national and 
international solidarity on aspirations for international 
peace and security, I would like to express my 
complete confidence in the long-term effectiveness of 
the United Nations system. Each and every State must 
try to make a political and ideological contribution 
through concrete proposals to that system, on which 
every State continues to place high expectations 
because of the impact of its activities at a national and 
international level. 
 Allow me to conclude my statement by offering a 
brief reflection, by virtue of the fact that I come from a 
country without any macroeconomic or military 
interests, or any interests regarding the political 
balance among the great Powers. I believe that the 
space and attention we all devote to the international 
commitment and contribution made by every State, 
even the smallest, can be a positive investment in the 
future of the United Nations, a future characterized by 
increased understanding, closer cooperation and the 
promotion of dialogue and mutual respect, upon which 
the foundations of this Organization rest. 
 This renewed momentum will therefore provide 
large countries with the opportunity to demonstrate 
their full respect for international justice and will show 
small countries how useful their activities are in the 
community of nations   activities that translate into 
continuous efforts aimed at achieving peace, mutual 
understanding and better living conditions for all 
peoples. 
 With those hopes in mind, I express to you, Sir, 
my most sincere wishes for a successful presidency of 
this greatest of world assemblies, and I assure you that 
you can fully rely on our support throughout the sixty-
second session. 
